898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrew L. CARTER, Plaintiff-Appellant,v.Edward W. MURRAY, Director;  H.R. Powell, Warden;  J.C.Farrow, Operation of Treatment Programs, and LawLibrary;  A. Edwards, CommissaryManager, Defendants-Appellees.
No. 89-7826.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1989.Decided:  Feb. 27, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-313-N)
Andrew L. Carter, appellant pro se.
Mary Sue Terry, Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Andrew L. Carter appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action without prejudice for failure to pay the assessed filing fee.  Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carter v. Murray, C/A No. 89-313-N (E.D.Va. Sept. 29, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.